DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9 and new claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to require “wherein the propping fluid further comprises an electro-conductive agent that is discrete from the proppant particulate.”  It is the position of the Office that this limitation, in particular, the requirement that the electro-conductive agent be discrete from the proppant particulate, is not clearly described in the specification as filed.  Although Applicant discloses in [0029] of the specification (as published) wherein “The propping fluids 70 may also comprise any or the EXAs and/or EXRs described discrete from the proppant particulate.  [0033] additionally describes wherein the propping fluid may comprise “at least one species of liquid monopropellant ECP 80, at least one species of EXA, and at least one species of fine proppant particulate 75,” but this also fails to specifically establish and require the EXA as discrete from the proppant particulate.  Since Applicant has not positively identified the EXA as discrete from the proppant in the application as filed, such a limitation does not appear to be clearly and distincly supported.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 24 recites a Markush group from which the binder is selected.  The materials recited therein, however, do not appear to be binder materials, nor disclosed by Applicant as binder materials.  Based on the specification as filed, it appears such materials are oxidizer materials ([0015] of the application as published).  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9 and new claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Independent claim 1 has been amended to require “wherein the propping fluid further comprises an electro-conductive agent that is discrete from the proppant particulate.”  The term "discrete" in claim 1 is a relative term which renders the claim indefinite.  The term "discrete" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the term “discrete” is defined by a dictionary as separate/distinct, it is unclear from the specification as filed as to how the EXA is “discrete” from the proppant particulate in the instant application.  Based on the written description, Applicant appears to describe wherein the EXA is added to a resin which may then be applied to the proppant particulates.  Is such an EXA “discrete” from the proppant particulate since it is not a part of the proppant particulate itself, but rather a coating thereon, and, thus “discrete” from the proppant particulate, i.e., sand grain, etc., itself?  Or is Applicant intending that the discreteness claimed be that the electro-conductive agent particle, i.e., carbon nanotubes, etc. described in [0018], is distinct/separate from the proppant particulate in that it is an individual particulate not associated with/attached to the proppant particulate?  The Examiner notes, however, when such an electro-conductive agent, i.e., carbon nanotube, is placed in a propping fluid and then into a fracture, since it is a particle, it would appear that such would act as a proppant particulate itself.  As such, how is such a carbon nanotube itself “discrete” from the proppant particulate when it is in fact acting as a proppant particulate in the proppant pack?  
Additional confusion is added to such when considering dependent claim 9, wherein the proppant particulate is defined as an electroconductive proppant particulate.  Based on this 
Clarification is required.
As such, for examination purposes, independent claim 1 will be considered under the broadest reasonable interpretation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2015/126365 – cited previously) in view of Grix et al. (US 2011/0067789 – cited previously).
With respect to independent claim 1, Nguyen et al. discloses a method of enhancing a fracture in a subterranean formation ([0001]) comprising: 
introducing a proppant-free fluid into the fracture; wherein the proppant-free fluid comprises an aqueous-based emulsion comprising an electroconductive resin; wherein the electroconductive resin forms a conductive membrane on a fracture face when the proppant-free fluid is introduced into the fracture ([0078], wherein an electroconductive resin is disclosed as included in an aqueous-based emulsion and placed as part of a pad fluid such the a coating is formed on some of the faces of the fracture); 

	transmitting an electric current into the fracture ([0079]); and 
withdrawing the electric current ([0079], wherein the transmitters send a signal of an electric current, and, thereby current is considered withdrawn after the signal is sent).
Nguyen et al. discloses wherein the method can further include a stimulation treatment after placing the proppants in the fracture, wherein an example thereof includes propellant stimulation ([0061]).  The reference, however, fails to explicitly provide for the inclusion of an electrically controllable propellant in the propping fluid, as well as the allowing of such propellant to ignite within the fracture.
Grix et al. teaches methods of enhancing oil and gas recovery, wherein a propellant can be used to increase a hydraulic fracture treatment through combustion of the propellant creating working pressure to propagate fractures, wherein such propellants are considered to provide superior performance and increase yield explosives from application of pressure and electrical power; such propellant yield higher temperature and gas generation and are capable of offering a controlled combustion process through input of electrical power that is tailored to match the rock or subsurface composition.  Proppants are further disclosed as being capable of being mixed therewith.  Exemplary propellants include liquid monopropellant and solid propellant grain ([0057]).
Since Grix et al. suggests the combination of electrically controllable propellant with proppant placed within a fracture, as well as a superiority provided thereby, and Nguyen et al. 
Alternatively, with respect to the propping fluid as comprising an electro-conductive agent that is discrete from the proppant particulate, Nguyen et al. suggests wherein the method uses first and second proppant particles, wherein the first proppant particles have a particle size of about 0.2 mm to about 10 mm and the second proppant particles have a particle size of about 0.010 microns to about 199 microns, wherein at least one of the first and second proppant particles include electroconductive proppant particles ([0096]).  The Examiner notes, Nguyen et al. discloses suitable materials for use as the first and second proppant particles to include at least one of silica flour, ceramics, glass, cenospheres, shells, seeds, fruit pit materials, sand, gravel, garnet, metal, nylon, wood, ore, polymeric materials and composite materials that include at least one of silica, alumina, fumed silica, carbon black, graphite, mica, titanium dioxide, meta-silicate, calcium silicate, kaolin, talc, zirconia, boron and fly ash ([0067]).  The Examiner additionally notes, Nguyen et al. defines electroconductive material to be any material that can at least partially conduct electricity, such as at least one metal, at least one electroconductive polymer, and carbon nanomaterials; electroconducitve materials are further noted to include at least one of graphite, titanium, etc.; additionally, such materials are used in sizes of about 0.1 nm to about At least some of the second proppant particles can be electroconductive particles….In some embodiments…proppant particles…can be made to be electroconductive via application of electroconductive material), as well as the use of first and second proppant particles wherein only one may be electroconductive, it would appear one of ordinary skill would have good reason to pursue such an option as noted above given Nguyen et al.’s disclosure.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	  
With respect to depending claims 3 and 4, Grix et al. suggests the electrically controllable propellant as claimed ([0057]; see motivation to combine within the rejection of claim 1, above). 
With respect to depending claim 5, Nguyen et al. discloses the proppant particulate as a fine proppant particulate having an average particle size distribution in the range as claimed In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 6, Nguyen et al. suggests wherein the propping fluid is a first propping fluid and wherein the method further comprises introducing a second propping fluid into the fracture after the introduction of the first propping fluid, wherein the second propping fluid comprises a second proppant particulate, wherein the second proppant particulate is a medium or coarse proppant particulate having an average particle size distribution within the ranges as claimed ([0063]-[0064] – the Examiner notes, the first proppant of Nguyen et al. reads on Applicant’s claimed second proppant and the second proppant of Nguyen et al. reads on Applicant’s claimed first proppant, wherein Nguyen et al. discloses in [0064] the smaller second particles as placed first and the larger propppant placed second; [0068], wherein the sizes thereof are disclosed).  Although silent to the electrically controllable propellant in each propping fluid, as set forth above within the rejection of independent claim 1, Nguyen et al. in view of Grix et al. suggests such a feature, i.e., combining propellant with the proppant.
With respect to depending claim 7, Nguyen et al. discloses wherein the proppant-free fluid further comprises an electroconductive agent ([0078], wherein the pad fluid includes electroconductive particles and resin so as to form the electroconductive coating).

With respect to depending claim 21, Grix et al. teaches wherein the electrically controllable propellant comprises a mixture of a binder and an oxidizer (claim 13).
With respect to depending claim 22, Grix et al. teaches an ionomer oxidizer binder (the Examiner notes, since Applicant does not define what is meant by such a binder and Grix et al. teaches a binder that is given as an example thereof by Applicant within the specification as filed, such is considered to provide for an ionomer oxidizer binder as claimed).
With respect to depending claim 23, Grix et al. teaches wherein the biner is selected from the group as claimed (claim 16).
With respect to depending claim 24, Grix et al. teaches the binder selected from the group as claimed (claims 4-6, 18 and 19).
With respect to depending claim 25, Grix et al. teaches the electrically controllable propellant further comprising a component as claimed ([0058]). 
With respect to depending claim 26, Nguyen et al. discloses the electroconducitve agent selected from the group as claimed ([0072]).
With respect to depending claim 27, Nguyen et al. discloses the particle size range as claimed ([0072]).
With respect to depending claim 28, Nguyen et al. discloses the electroconductive resin as claimed ([0074]-[0076]).
With respect to depending claims 29 and 30, Nguyen et al. discloses the proppant particle as claimed ([0067]).

With respect to depending claim 32, Nguyen et al. discloses transmitting an electric current into the fracture as claimed (Fig. 1a-1b, Fig. 2a-d, wherein transmitter 120 is seen run on a cable to the desired location).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. in view of Grix et al. as applied to claim 1 above, and further in view of Gupta et al. (US 2016/0053164 – cited previously).
Nguyen et al. in view of Grix et al. suggests the method as set forth above with respect to independent claim 1, wherein Nguyen et al. further suggests the method can include performing a stimulation treatment at least one of before, during and after placing the first or second proppants, wherein an example of such a treatment include propellant stimulation ([0061]).  Nguyen et al., however, fails to suggest the inclusion of a liquid monopropellant in the proppant-free fluid as claimed.  Gupta et al. teaches microenergetic materials, including propellants ([0018]-[0020]), which may be used with fracturing fluids or proppants used for hydraulic fracturing wherein the micro-energetic material is further suggested to be placed into a formation ahead of a proppant containing portion of the fracturing fluid as in a pad fluid ([0038]).  Energy resulting from the micro-energetic material of Gupta et al. is further taught to be used to further extend fractures ([0042]).  Since Gupta et al. suggests wherein controllable propellants can be placed into the formation with a pad fluid, it would have been obvious to one having ordinary skill in the art to try the inclusion of the liquid monopropellant of Grix et al. in the pad fluid in the method of Nguyen et al. in view of Grix et al. in order to emplace the propellant within a .

Response to Arguments
Applicant's arguments filed 01/07/21 have been fully considered but they are not persuasive. 
Applicant notes independent claim 1 has been amended to require the electroconductive agent in the propping fluid as discrete from the proppant particulate while Nguyen teaches an electroconductive resin applied to the proppant as a coating.  Applicant additionally notes the benefits of a discrete electroconductive agent and asserts it would not be obvious to modify the teachings of Nguyen and Grix to arrive at the subject matter of claim 1.
The Examiner respectfully disagrees.  It is first noted that the provision of a discrete electroconductive agent and the benefits afforded thereby presented in the remarks are not clearly and explicitly provided for in the application as filed.
Additionally, as set forth above, it would appear the electroconductive agent in a resin as a coating on the proppant particulate provides for a discrete element from the proppant particulate itself since it is a coating on the proppant particulate and not a part of the proppant particulate, i.e., sand, itself.
Furthermore, Nguyen et al. explicitly teaches the use of first or second proppant particles that can themselves be electroconductive or can be made electroconductive by application of an electroconductive coating thereon.  As such, it appears Nguyen et al. suggests the use of proppant particles that are electroconductive on their own.  Further suggestion of such can be found in the fact that Nguyen et al. discloses electroconductive particles as including at least one metal and a suitable particle used for proppant is metal.  The size range of the second proppant .
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/13/20